Title: From George Washington to Brigadier General Enoch Poor, 20 November 1777
From: Washington, George
To: Poor, Enoch

 

Sir
Head Quarters [Whitemarsh, Pa.] 20th November 1777.

Upon receipt of this you are to direct your march towards this Army, and to be as expeditious as possible in forming a Junction. I am &ca.
If in consequence of yesterdays orders you should have field off towards Trenton—continue that Rout and give me notice of it by a Messenger—he will probably find me at the Crooked Billet.
